
	

115 HR 347 : DHS Acquisition Documentation Integrity Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 347
		IN THE SENATE OF THE UNITED STATES
		February 1, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to provide for requirements relating to documentation
			 for major acquisition programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Acquisition Documentation Integrity Act of 2017. 2.Department of Homeland Security acquisition documentation (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					708.Acquisition documentation
 (a)In generalFor each major acquisition program, the Secretary, acting through the Under Secretary for Management, shall require the head of a relevant component or office to—
 (1)maintain acquisition documentation that is complete, accurate, timely, and valid, and that includes, at a minimum—
 (A)operational requirements that are validated consistent with departmental policy and changes to such requirements, as appropriate;
 (B)a complete lifecycle cost estimate with supporting documentation; (C)verification of such lifecycle cost estimate against independent cost estimates, and reconciliation of any differences;
 (D)a cost-benefit analysis with supporting documentation; and (E)a schedule, including, as appropriate, an integrated master schedule;
 (2)prepare cost estimates and schedules for major acquisition programs, as required under subparagraphs (B) and (E), in a manner consistent with best practices as identified by the Comptroller General of the United States; and
 (3)submit certain acquisition documentation to the Secretary to produce an annual comprehensive report on the status of departmental acquisitions for submission to Congress.
 (b)WaiverOn a case-by-case basis with respect to any major acquisition program under this section, the Secretary may waive the requirement under paragraph (3) of subsection (a) for a fiscal year if either—
 (1)such program has not— (A)entered the full rate production phase in the acquisition lifecycle;
 (B)had a reasonable cost estimate established; and (C)had a system configuration defined fully; or
 (2)such program does not meet the definition of capital asset, as such term is defined by the Director of the Office of Management and Budget.
 (c)Congressional oversightAt the same time the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Secretary shall make information available, as applicable, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the requirement described in subsection (a) in the prior fiscal year that includes the following specific information regarding each major acquisition program for which the Secretary has issued a waiver under subsection (b):
 (1)The grounds for granting a waiver for such program. (2)The projected cost of such program.
 (3)The proportion of a component’s or office’s annual acquisition budget attributed to such program, as available.
 (4)Information on the significance of such program with respect to the component’s or office’s operations and execution of its mission.
 (d)Major acquisition program definedIn this section, the term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its lifecycle cost..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding after the item related to section 707 the following new item:
				
					
						Sec. 708. Acquisition documentation..
			Passed the House of Representatives January 31, 2017.Karen L. Haas,Clerk
